DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a food processing system, classified in Cooperative Patent Classification (CPC) A47J 43.
II. Claims 20-22, drawn to a method for processing food items, classified in CPC A47J 43.
The inventions are independent or distinct, each from the other because: Inventions of the method for processing food items of Claims 20-22 and food processing system apparatus of Claims 1-19 are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the method for processing food items of Claims 20-22 can be practiced by another and materially different apparatus.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: method Claims 20-22 are written broadly enough such that different search strategies and search queries would have to be made in order to make a complete search of the method which would differ from those of the search of the apparatus of Claims 1-19.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Michael Cartona on October 19, 2022 a provisional election was made without traverse to prosecute the invention of a food processing system, Claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 12, 2020 and March 24, 2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
paragraph [0058] assigns reference numbers 10 and 12 to the food processing system.  The paragraph should be corrected to consistently assign reference number 10 to the system; and
paragraph [0084] assigns reference numbers 22 and 222 to the downwardly depending projection or leg.  The paragraph should be corrected to consistently assign reference number 222 to the leg.
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities: the beginning of line 6 of the claim currently reads “wherein the when the retaining ring…”  The beginning of line 6 should read, “wherein the .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12-13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the retaining ring” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommends amending Claim 4 to be dependent on Claim 3 so as to provide proper antecedent basis for “the retaining ring” in Claim 4.  Claim 4 will be interpreted as depending from Claim 3 for examination purposes.
Claim 4 is also rejected under 35 U.S.C. 112(b) as being unclear due to lack of specificity regarding the connection limitation claimed.  The claim does not specify whether the connection claimed is between the retaining ring and the dasher themselves or between the retaining ring and dasher and another part of the system.  The claim will be interpreted as the connection claimed being between the retaining ring and dasher and another part of the system for examination purposes.
Claim 12 recites the limitation "the handle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The “the handle” limitation will be interpreted as “a handle” for examination purposes.
Claim 13 is unclear as to whether the motor recited in line 9 of the claim is the same motor as the motor recited in line 2 of the claim.  Claim 13 will be interpreted for examination purposes as if the portion of line 9 after the comma reads “and [[a]] the motor having”.
Claim 18 recites the limitation "the mechanism" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 18 will be interpreted as being dependent upon Claim 17 for examination purposes to give the limitation proper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.K. Patent Application Publication No. GB 2465834 A by Ivarsson et al., hereinafter IVARSSON.
Regarding Claim 1, IVARSSON discloses a food processing system (Fig.1; Title), comprising:
a processing container (14 in Fig. 1; p. 6, l. 5) having a motor-driven processing blade (19 in Fig. 1; p. 6, l. 9) positioned at a bottom of the processing container (19 is at the bottom of 14 in Fig. 1);
a lid (10 in Fig. 1; p. 5, l. 19) receivable atop the processing container (10 is on 14 in Fig. 1); and
a motor-driven dasher assembly (11, 12 and 21 in Fig. 2; p. 5, l. 19 and p. 6, l. 10) connected to the lid (11, 12 and 21 are connected to 10 in Fig. 1) and being configured to scrape interior sidewalls of the processing container (scraper 21 scrapes inner face 22 of side walls 17 as shown in Fig. 1; p. 6, l. 9-11).
Regarding Claim 2, IVARSSON anticipates the food processing system of Claim 1 as explained above.  IVARSSON further discloses wherein:
the dasher assembly (11, 12 and 21 in Fig. 1) includes a dasher (21 in Fig. 1) having at least one scraper blade (51 in Fig. 2; p. 8, l. 1) extending into the processing container (14 in Fig. 1), and a motor (11 in Fig. 1) having an output shaft (12 in Fig. 1) drivingly connected to the dasher (21 is connected to 12 as shown in Fig. 1).
Regarding Claim 3, IVARSSON anticipates the food processing system of Claim 2 as explained above.  IVARSSON further discloses wherein:
the lid (10 in Fig. 11) has a central opening (opening defined by annular flange 29 in Fig. 1; p. 6, l. 18) that receives an upper portion (47 in Fig. 2; p. 7, l. 20) of the dasher (21 in Fig. 1) therethrough; and
wherein the dasher assembly (11, 12 and 21 in Fig. 1) further includes a retaining ring (42 in Figs. 1 and 2; p. 7, l. 12) engageable with the upper portion of the dasher to connect the dasher to the lid (47 is engageable with 42 to connect to 10 as shown in Fig. 1; p. 7, l. 11-19);
wherein the retaining ring is engaged with the upper portion of the dasher, the dasher and retaining ring are rotatable relative to the lid (47 and 42 are rotatable relative to 10 in Fig. 1).
Regarding Claim 4, IVARSSON anticipates the food processing system of Claim 3 as explained above.  IVARSSON further discloses wherein:
the retaining ring (42 in Fig. 1) and the dasher (21 in Fig. 1) are connected via a bayonet mount (IVARSSON is silent about how the first embodiment shown in Figs. 1 and 2 connects 42 and 21 to 14.  The second embodiment shown in Figs. 5 and 6 show 42 and 121 are connected to 114 via bayonet mount 69 and 70 in Fig. 6; p. 8, l. 22-23 and p. 9, l. 9).
Regarding Claim 5, IVARSSON anticipates the food processing system of Claim 1 as explained above.  IVARSSON further discloses wherein:
the processing container (114 in Fig. 6 showing second embodiment) has a plurality of recesses (70 in Fig. 6; only one is shown but at least two are present due to presence of two lugs 69 shown in Fig. 6) formed around an upper lip (116 in Fig. 6) of the container; and
wherein the lid (62 in Fig. 6 showing second embodiment) includes at least one depending lug (69 in Fig. 6) receivable within at least one of the plurality of recesses for inhibiting rotation of the lid relative to the processing container.
Regarding Claim 12, IVARSSON anticipates the food processing system of Claim 2 as explained above.  IVARSSON further discloses wherein:
the dasher assembly (11, 12 and 21 in Fig. 1) includes a depending leg (see “Leg” annotation on a portion of Fig. 1 of IVARSSON provided below) that is configured to be received in a corresponding slot (see “Slot” annotation below) in a handle (upper portion 22 of housing 10 is a handle).

    PNG
    media_image1.png
    271
    309
    media_image1.png
    Greyscale

Regarding Claim 13, IVARSSON discloses a food processing system (Figs. 5 and 6), comprising:
a base (110 in Fig. 5; p. 8, l. 20) having a motor (11 in Fig. 5) having an output shaft (12 in Fig. 5) rotatably driven by the motor;
a processing container (114 in Fig. 5; p. 8, l. 21) receivable atop the base and having a bottom mounted blade assembly (119 in Fig. 6) configured for operative connection with the output shaft of the motor so as to be rotatable therewith;
a lid (62 in Fig. 6; p. 8, l. 21) receivable atop the processing container; and
a motor-driven dasher assembly (11, 12 and 121 in Fig. 6) connected to the lid (Figs. 5 and 6 show 11, 12 and 121 are connected to lid 62 through shaft 65), the dasher assembly including a dasher (121 in Fig. 6; p. 9, l. 15) having at least one scraper blade (151 in Fig. 6; p. 9, l. 16) extending into the processing container adjacent to interior sidewalls of the processing container, and the motor (11 in Figs. 5 and 6) having an output shaft (12 in Figs. 5 and 6) drivingly connected to the dasher for rotating the at least one scraper blade with respect to the processing container.
Regarding Claim 14, IVARSSON anticipates the food processing system of Claim 13 as explained above.  IVARSSON further discloses wherein:
the lid (62 in Fig. 6) has a central opening (flange 68 in Fig. 6 creates a central opening in lid 62; p. 8, l. 22) that receives an upper portion (47 in Figs. 5 and 6) of the dasher (121 in Fig. 6) therethrough; and
wherein the dasher assembly (11, 12 and 121 in Fig. 6) further includes a retaining ring (42 in Fig. 6) engageable with the upper portion of the dasher to connect the dasher to the lid (47 is engageable with 42 to connect to 62 as shown in Fig. 5);
wherein the when the retaining ring is engaged with the upper portion of the dasher, the dasher and retaining ring are rotatable relative to the lid (47 and 42 are rotatable relative to 62 in Fig. 1).
Regarding Claim 15, IVARSSON anticipates the food processing system of Claim 13 as explained above.  IVARSSON further discloses wherein:
the processing container (114 in Fig. 5) has a plurality of recesses (70 in Fig. 6; only one is shown but at least two are present due to presence of two lugs 69 shown in Fig. 6) formed around an upper lip (116 in Fig. 6) of the container; and
wherein the lid includes at least one depending lug (69 in Fig. 6) receivable within at least one of the plurality of recesses for inhibiting rotation of the lid relative to the processing container.

Claim 13 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Publication No. CN 107334393 A by Xiao, hereinafter XIAO.  Citation will be made to the European Patent Office Espacenet English machine translation accompanying this action.
Regarding Claim 13, XIAO discloses a food processing system (Fig. 1; ¶[0002]), comprising:
a base (3 in Fig. 1; ¶[0022]) having a motor (14 in Fig. 1; ¶[0022]) having an output shaft (15 in Fig. 1; ¶[0022]) rotatably driven by the motor;
a processing container (2 in Fig. 1; ¶[0022]) receivable atop the base and having a bottom mounted blade assembly (16 in Fig. 1; ¶[0022]) configured for operative connection with the output shaft of the motor so as to be rotatable therewith (¶[0025] discloses motor 14 and shaft 15 rotate bottom cutter 16);
a lid (10 in Fig. 1; ¶[0022]) receivable atop the processing container; and
a motor-driven dasher assembly (19-29 in Fig. 1; ¶[0022]) connected to the lid, the dasher assembly including a dasher (28 in Fig. 1) having at least one scraper blade (29 in Fig. 1) extending into the processing container adjacent to interior sidewalls of the processing container, and a motor (19 in Fig. 1) having an output shaft (21 in Fig. 1) drivingly connected to the dasher for rotating the at least one scraper blade with respect to the processing container.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over IVARSSON in view of European Patent No. EP 3 311 717 A1 by Charles et al., hereinafter CHARLES.  Citation will be made to the European Patent Office Espacenet English machine translation accompanying this action.
Regarding Claim 6, IVARSSON anticipates the food processing system of Claim 2 as explained above.  IVARSSON further discloses the dasher assembly (11, 21 and 21 in Fig. 2) includes a motor housing (22 in Fig. 1; p. 6, l. 13) enclosing the motor (11 in Fig. 1).  However, upper portion 22 of the housing 10 is integral with lower portion 27 as shown in Fig. 1.  Therefore, IVARSSON does not disclose the motor housing includes at least one hook member configured to engage a corresponding at least one keyway in the lid for securing the motor housing to the lid.
CHARLES teaches a food preparation appliance (Fig. 1; ¶[0043]) with an upper motorized housing (4 in Fig. 1; ¶[0043]) arranged on a working container (2 in Fig. 1; ¶[0043]) with an intermediate cover (3 in Fig. 1; ¶[0043]) arranged between them.  ¶[0072] and ¶[0084] and [0085] teach upper motorized housing 4 has hooking members 70 and lugs 74 (Fig. 11) which engage a keyway 75 and 76 (Fig. 9).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the multi-part food processor lid with hook and keyway connection as taught by CHARLES for the one piece food processor lid of IVARSSON to yield the predictable result of a food processor according to Claim 2 with a multi-part lid having a hook and keyway connection.
Regarding Claim 7, the prior art reference combination of IVARSSON in view of CHARLES renders the food processing system of Claim 6 unpatentable as explained above.  Upper motorized housing 4 of CHARLES connects to intermediate cover 3 by axially aligning hooking members 70 and lugs 74 adjacent keyway 75 and 76 and then rotating housing 4 with respect to cover 3 to secure them together.  Rotational force produced by the motor of CHARLES operates to engage hooking members 70 and lugs 74 with keyway 75 and 76 as is claimed in Claim 7.

Claims 8-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over IVARSSON in view of U.S. Patent No. 5,957,577 to Dickson et al., hereinafter DICKSON.
Regarding Claim 8, IVARSSON anticipates the food processing system of Claim 2 as explained above.  However, IVARSSON does not disclose a non-contact mechanism for detecting when a sound enclosure of the food processing system is in a closed position encasing the processing container.
DICKSON teaches a sound-reducing enclosure apparatus for processing devices (20 in Fig. 1; col. 4, line 66 through col. 5, line 6) which uses different types of switch mechanisms (Figs. 11-13; col. 7, line 34 through col. 8, line 15) which require the movable portion of the enclosure to be secured about the receptacle where the processing device is held before the motor assembly is allowed to operate.  The switching mechanism shown in Fig. 13 and described at col. 7, line 66 through col. 8, line 15 is a non-contact mechanism (130, 132, 140 and 142 in Fig. 13) for detecting when a sound enclosure (26 in Fig. 13) of the food processing system is in a closed position encasing the processing container (80 in Fig. 1).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the food processing system disclosed by IVARSSON for the food processor shown in DICKSON to obtain the predictable result of a food processing system according to Claim 2 within a sound reducing enclosure having a non-contact mechanism as specified in Claim 8 as DICKSON teaches.
Regarding Claim 9, the prior art reference combination of IVARSSON in view of CHARLES renders the food processing system of Claim 8 unpatentable as explained above.  The switching mechanism shown in Fig. 13 and described at col. 7, line 66 through col. 8, line 15 of DICKSON is an optical transceiver (140 in Fig. 13) configured to emit light towards a reflective element (130 in Fig. 13) on the sound enclosure (26 in Fig. 13) when the sound enclosure is in the closed position, and to receive the reflected light when the sound enclosure is in the closed position.
Regarding Claim 10, the prior art reference combination of IVARSSON in view of DICKSON renders the food processing system of Claim 9 unpatentable as explained above.  DICKSON teaches at col. 8, lines 13-15 a blending cycle is initiated immediately upon securing the enclosure about the receptacle without delay, as Claim 10 claims.
Regarding Claim 11, the prior art reference combination of IVARSSON in view of DICKSON renders the food processing system of Claim 10 unpatentable as explained above.  Col. 5, lines 62-65 of DICKSON teaches a touch pad (56 in Fig. 2) is provided to allow the operator to initiate a specific processing cycle.  And, col. 8, lines 13-15 teach the system may be programmed to immediately initiate a processing cycle when the enclosure is closed.
Regarding Claim 17, IVARSSON anticipates the food processing system of Claim 13 as explained above.  However, IVARSSON does not disclose a non-contact mechanism for detecting when a sound enclosure of the food processing system is in a closed position encasing the processing container.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the food processing system disclosed by IVARSSON for the food processor shown in DICKSON to obtain the predictable result of a food processing system according to Claim 13 within a sound reducing enclosure having a non-contact mechanism as specified in Claim 17 as DICKSON teaches.
Regarding Claim 18, IVARSSON anticipates the food processing system of Claim 17 as explained above.  .  The switching mechanism shown in Fig. 13 and described at col. 7, line 66 through col. 8, line 15 of DICKSON is an optical transceiver (140 in Fig. 13) configured to emit light towards a reflective element (130 in Fig. 13) on the sound enclosure (26 in Fig. 13) when the sound enclosure is in the closed position, and to receive the reflected light when the sound enclosure is in the closed position.
Regarding Claim 19, the prior art reference combination of IVARSSON in view of DICKSON renders the food processing system of Claim 18 unpatentable as explained above.  DICKSON teaches at col. 8, lines 13-15 a blending cycle is initiated immediately upon securing the enclosure about the receptacle without delay, as Claim 19 claims.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over XIAO in view of CHARLES.
Regarding Claim 16, XIAO anticipates the food processing system of Claim 13 as explained above.  XIAO further discloses the dasher assembly(19-29 in Fig. 1) includes a motor housing (17 in Fig. 1; ¶[0022]) enclosing the motor (19 in Fig. 1).  However, XIAO is silent how motor housing 17 is secured to lid 10.  Therefore, XIAO does not disclose the motor housing including at least one hook member configured to engage a corresponding at least one keyway in the lid for securing the motor housing to the lid.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to secure motor housing 17 of XAIO to lid 10 of XAIO in the same way CHARLES teaches securing motor housing 4 of CHARLES to intermediate cover 3 of CHARLES by putting a hook member on the motor housing and a keyway in the lid.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chinese Patent Publication No. CN 103720354 A by Liu;
U.S. Patent No. RE27,002 to Stephan et al.; and
European Patent Application Publication No. EP 1 430 824 A1 by Granatiero.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725